Case 8:20-cv-00874-SCB-JSS Document 23 Filed 12/07/20 Page 1 of 2 PageID 132




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

SHANNON SMITH AND
MICHELLE SMITH,

                Plaintiffs,
v.                                                                   Case No.: 8:20-cv-00874

PENNYMAC LOAN SERVICES, LLC,

            Defendant.
____________________________________/

                              JOINT NOTICE OF SETTLEMENT

         Pursuant to Local Rule 3.08, plaintiffs Shannon and Michelle Smith and defendant

PennyMac Loan Services, LLC hereby give notice that the parties have agreed to resolution of all

claims in this lawsuit without mediation and have executed a confidential settlement agreement.

The parties anticipate a voluntary dismissal with prejudice. The parties are in the process of

completing certain obligations set forth within that agreement and anticipate dismissal of this case

with prejudice, with each side to bear their own fees and costs, within the next 30 days.

         WHEREFORE, the parties respectfully request that the Court stay this action and retain

jurisdiction for 45 days so that that parties can complete settlement.

Dated: December 7, 2020                       Respectfully submitted,

THE LYONS GROUP, P.A.                            AKERMAN LLP

/s/ Andrew M. Lyons                              /s/ Katherine E. Shepard
Andrew M. Lyons, Esq.                            Heather L. Fesnak, Esq.
Florida Bar No. 0011288                          Florida Bar No. 85884
4103 Little Road                                 Email: heather.fesnak@akerman.com
New Port Richey, Florida 34655                   Email: marykay.siegel@akerman.com
Telephone: (727) 375-8900                        Katherine E. Shepard, Esq.
Facsimile: (727) 375-2334                        Florida Bar No. 1011586
Email: andy@lyonsgroup.com                       Email: katie.shepard@akerman.com
Email: pleadings@lyonsgroup.com                  Email: marykay.siegel@akerman.com
Counsel for Plaintiffs


55603906;1
Case 8:20-cv-00874-SCB-JSS Document 23 Filed 12/07/20 Page 2 of 2 PageID 133




                                                 401 East Jackson Street, Suite 1700
                                                 Tampa, Florida 33602-5250
                                                 Telephone: (813) 223-7333
                                                 Facsimile: (813) 223-2837
                                                 Counsel for Defendant



                                CERTIFICATE OF SERVICE

         I hereby certify on December 7, 2020, the foregoing was electronically filed with the Clerk
of the Court by using the CM/ECF electronic filing system which will automatically send a copy
to all counsel of record in this case registered on the CM/ECF system.


                                              /s/ Katherine E. Shepard
                                              Katherine E. Shepard, Esq.




55603906;1
